t c memo united_states tax_court kenneth and sheila smith petitioners v commissioner of internal revenue respondent docket no filed date gregory g mcgill and douglas g wymore for petitioners anne w durning for respondent memorandum opinion dinan special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioners' federal_income_tax for in the amount of dollar_figure after a concession by respondent the issue remaining for decision is whether petitioners are entitled to business_expense deductions some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated herein by this reference petitioners resided in phoenix arizona on the date the petition was filed in this case all references to petitioner in the singular are to kenneth smith all of respondent's substantive adjustments in the statutory_notice_of_deficiency involve amounts claimed with respect to petitioner's involvement with tracstar simulcasting inc tracstar tracstar provided live satellite transmission of dog and horse races to various off-track betting otb locations it installed all of the equipment at the racetracks and the otb locations necessary for sending and receiving the satellite signals the racetracks were generally located in arizona but in the event that the court holds that petitioners are not entitled to the claimed schedule c deduction for interest_paid with respect to their motor homes respondent concedes that petitioners are entitled to an additional sec_163 qualified_residence_interest deduction for such interest respondent's adjustment to petitioners' liability for alternative_minimum_tax is computational and will be resolved by the court's holding on the issue in this case the satellite signals were transmitted to otb locations throughout the united_states during petitioner was the owner of record of approximately half of tracstar's outstanding shares of voting_stock he served as tracstar's vice president and as a member of its board_of directors petitioner was in charge of tracstar's day-to-day operations he supervised the engineering staff and their installation of equipment in the field he represented tracstar at various trade shows he was also responsible for raising additional capital for tracstar's future projects petitioner was often required to purchase equipment to be installed at tracstar's sites in lieu of obtaining financing for the equipment petitioner was authorized to charge the equipment on tracstar's american express corporate credit card the corporate card he charged other tracstar expenses on the corporate card including his travel and meal expenses_incurred in connection with tracstar's business petitioner also charged personal expenses on the corporate card petitioner also had an american express gold credit card the gold card in his own name as with the corporate card he charged tracstar's business_expenses on the gold card during tracstar's employees david c lunder and jim pitcher were also authorized to use the corporate card their itemized charges are stated separately from petitioner's on the monthly statements petitioner sheila smith and petitioners' daughter tara smith were also authorized to use the gold card the monthly statements separately identified petitioner's sheila's and tara's charges each of them regularly charged personal expenses on the gold card petitioners also had numerous visa credit cards which were used solely for charging personal expenses the monthly statements for both the corporate card and the gold card were forwarded to tracstar kathy parsons tracstar's bookkeeper during would review each of the itemized charges and determine whether a charge constituted a business_expense of tracstar or a personal_expense regardless of the nature of the charges tracstar would pay the entire account balance to the extent that personal expenses were charged to the corporate card and the gold card by petitioner and his family the amounts of such personal expenses which were paid_by tracstar were debited to an account labeled due from officer smith the personal_expense account tracstar's balance_sheet dated date shows a debit balance in the personal_expense account in the amount of dollar_figure in early august of tracstar's management including petitioner decided to begin issuing periodic bonuses to its this accounting procedure was not followed for the dec gold card statement rather after making her determination of the personal versus business nature of the expenses ms parsons forwarded the statement to petitioner for him to pay in full and credited the personal_expense account by the amount of the business_expenses for the billing period officers the after-tax amounts of petitioner's bonus payments were credited against the debit balance in the personal_expense account in other words the bonus payments were used to repay the amount owed by petitioner to tracstar for personal expenses charged to the corporate card and the gold card the total amount credited to the personal_expense account in this manner during was dollar_figure tracstar's balance_sheet dated date shows a debit balance in the personal_expense account in the amount of dollar_figure petitioner ceased working for tracstar in date he disputes his liability for some of the charges which ms parsons characterized as personal expenses and debited to the personal_expense account litigation over the amounts payable by petitioner and tracstar was ongoing at the time of the trial in this case petitioners filed a joint federal_income_tax return for their return was prepared by tracstar's accountant michael klecka petitioners reported the total of petitioner's regular dollar_figure payments times dollar_figure and bonus compensation dollar_figure payments times dollar_figure from tracstar as wages and other compensation on petitioners' return petitioners claimed a schedule c business loss deduction in the amount of dollar_figure in the statutory_notice_of_deficiency respondent disallowed the claimed deduction the schedule c and a self-prepared statement attached to petitioners' return reports no gross_receipts and claims the following expenses car and truck expenses depreciation motor home motor home computer interest mortgage other dollar_figure big_number dollar_figure big_number big_number big_number big_number office expense rental of vehicles machinery equipment travel meals entertainment after limitation miscellaneous expense petitioners claimed a schedule a deduction for unreimbursed employee business_expenses in the amount of dollar_figure after the sec_67 limitation in the statutory_notice_of_deficiency respondent disallowed the claimed deduction petitioners attached a form 2106-ez and a self-prepared statement which list the claimed expenses before the limitation as follows travel_expenses repairs maintenance various gifts computer office supplies telephone tracstar simulcasting inc dollar_figure big_number big_number at trial and in their opening brief petitioners made no distinction between the claimed schedule c trade_or_business_expenses and the claimed schedule a employee business_expenses their accountant michael klecka was not called to testify as to instructed to by the court petitioners did not submit a reply brief as they were the origins of the amounts claimed in general petitioner's testimony focused on disputing ms parsons' characterization of the corporate card and the gold card charges other than the claimed deductions related to the motor homes petitioners have offered no persuasive evidence in the record to account for the amounts claimed on their return respondent's determinations in the statutory_notice_of_deficiency are presumed to be correct and petitioners bear the burden of proving otherwise rule a 290_us_111 moreover deductions are strictly a matter of legislative grace and petitioners bear the burden of proving their entitlement to any deductions claimed rule a 503_us_79 292_us_435 sec_162 allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including the trade_or_business of being an employee 326_us_465 taxpayers are required to substantiate amounts claimed as deductions by maintaining the records needed to establish entitlement to the deductions claimed sec_6001 sec_1 a income_tax regs disputed credit card charges petitioners argue that the disputed credit card charges are tracstar's business_expenses the disputed charges highlighted by petitioner total approximately dollar_figure petitioner contends that he is entitled to deductions for these expenses because they constitute business_expenses paid_by him during to the extent that the disputed expenses are personal in nature they are not deductible pursuant to sec_262 to the extent that the disputed expenses are tracstar's business_expenses they are not deductible by petitioner because he has failed to establish that his unreimbursed payment of tracstar's business_expenses qualifies as an ordinary_and_necessary_expense of his own business under sec_162 308_us_488 21_tc_134 the litigation over the nature of the expenses will ultimately determine who is liable for the disputed charges if any of the expenses are found to be business in nature petitioner is likely to be reimbursed by tracstar to the extent he paid for them with his bonus payments we hold that petitioner is not entitled to deductions for the disputed expenses motor home interest and depreciation in petitioners purchased a southwind motor home on or about date petitioners replaced the southwind motor home with a dynasty motor home on their return petitioners claimed deductions for interest and depreciation for both of the motor homes petitioners did not maintain a log of the business use of the motor homes in their opening brief petitioners take the position that only the southwind motor home was used in connection with tracstar's business based on the record we find that petitioners have not substantiated with adequate_records the extent if any that their motor homes were used for business purposes during we refuse to rely on petitioner's self-serving testimony of the alleged business use of the motor homes because it is not corroborated by any other individual's testimony or any written records of business use 99_tc_202 87_tc_74 other than petitioner's uncorroborated testimony the only evidence of any business use of the motor homes is several photographs we find these photographs unreliable because they do not reveal when they were taken and do not identify the motor home pictured we hold that petitioners are not entitled to interest and depreciation_deductions for business use of their motor homes to reflect the foregoing decision will be entered under rule respondent concedes that petitioners are entitled to an additional qualified_residence_interest deduction in the amount of dollar_figure for interest_paid with respect to the motor homes during see supra note
